Citation Nr: 0702030	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1981 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006 the veteran appeared and testified at an RO 
hearing in St. Petersburg, Florida.  The transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below, VA will notify you of any further action 
required on your part.


REMAND

In support of her claim for post-traumatic stress disorder 
(PTSD), the veteran reports that she was forced to perform 
oral sex on a sergeant on at least three separate occasions 
during her basic training.  She also reports that she 
underwent spousal abuse while in-service from her military 
husband.  She maintains that she "never told, pressed 
charges, or reported [her husband's spousal abuse] to her 
chain of command because [she] was ashamed, feared for [her] 
life, and did not want to get him into trouble;" however, 
she does report that she contacted her motor pool sergeant 
for assistance during one such instance in April 1983.  She 
also reports that she contacted the Spring Lake, North 
Carolina, Police Department for domestic violence on at least 
two occasions from the time period 1983 to 1985.  In 
addition, in-service hospital records dated in May 1983 
indicate that she consulted with a chaplain at the time of 
the April 1983 incident prior to being transferred for 
psychiatric care lasting from April 25, 1983, to April 29, 
1983.


Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Cohen, 10 Vet. App. at 138; see also 
38 C.F.R. § 3.304(f).  

Medical records dating from March 2001, including C&P 
examination done in November 2004, confirm an Axis I 
diagnosis of PTSD, but the in-service stressors described by 
the veteran have not been verified.  In fact, there is no 
evidence that the RO has attempted to verify the information 
that the veteran has provided thus far.  See 38 C.F.R. § 
3.304(f)(3).

In order for the RO to attempt to verify the veteran's 
claimed stressors, it is imperative that the veteran provide 
specific information regarding the unit location of the 
chaplain and motor pool sergeant that she contacted during 
the April 1983 incident.  She should also attempt to specify 
the date(s) that she contacted any police department for 
assistance.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The veteran should be contacted and 
requested to provide specific information 
regarding her claimed stressors.  She 
should be requested to provide as much 
detail as possible, including names (of 
assailants and witnesses), units, dates, 
locations, and circumstances of the April 
1983 incident and any other stressor 
events.  Specifically, she should be 
requested to provide the name and duty 
location of the motor pool sergeant and the 
chaplain that she contacted for assistance 
after the April 1983 incident.  



2.  The veteran should be requested to 
specify the date(s) that she contacted the 
Spring Lake, North Carolina, Police 

Department, and any other police 
department, for assistance.  In addition, 
she should be advised that she can submit 
alternate forms of evidence to prove the 
occurrence of the stressor, such as a buddy 
statement from someone who witnessed the 
incident or was told about it at the time.

3.  The RO should then pursue these 
alternative sources for corroboration of 
the veteran's claimed in-service personal 
trauma stressors in accordance with M21-
1MR, Part IV, subpart ii, 1.D.17.g.  Even 
if the veteran fails to provide any 
additional details as to her claimed 
stressors, the RO should contact the Spring 
Lake, North Carolina, Police Department, 
for records of any domestic abuse 
complaints made by the veteran during the 
three year time period January 1, 1983, to 
December 31, 1985.

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


